TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00087-CV



        In re Donald Ray Lee, Latricia Doyal, Paulette Savage, and Jonathan Chase




                  ORIGINAL PROCEEDING FROM MCCULLOCH COUNTY




                               DISSENTING OPINION


               I respectfully dissent. The majority concludes that “the language of section 9.04 is

ambiguous, at best, concerning what review, if any, the Secretary can perform with regard to the

sufficiency of the petition beyond verifying the number of signatures of qualified voters.” Given the

majority’s conclusion of ambiguity, I am hard pressed to conclude that the Secretary or the members

of the City Council failed to perform a ministerial act that is subject to mandamus by this Court

under the confines of our standard of review. See Walker v. Packer, 827 S.W.2d 833, 839 (1992)

(mandamus available to compel a public official to perform ministerial act); Anderson v. City of

Seven Points, 806 S.W.2d 791, 793 (Tex. 1991) (stating that “[a]ct is ministerial when the law

clearly spells out the duty to be performed by the official with sufficient specificity that nothing is

left to the exercise of discretion”). I would accordingly deny the petition.
                                    __________________________________________

                                    Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: February 28, 2013




                                              2